DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 21, 28, and 36 is the inclusion of limitation(s) “overriding, by executing an instruction with the at least one processor, at least one portion of the enterprise cache policy based on user interaction with the computing device, the enterprise cache policy specifying: (a) a first condition of when to cache the first file in a first partition of a storage device, and (b) a second condition of when to cache the first file in a second partition of the storage device”, which is not found in the cited prior art. The closest possible prior art in this case is Kohlenberg et al (US 2014/0095943 A1) which teaches A device and method for predictively precaching content on a mobile communication device includes monitoring numerous data sources for contextual data on the activities of the user. The mobile communication device predicts network connectivity outages and affected applications using the contextual data. The mobile communication device notifies the affected applications of the predicted network connectivity outage, and in response the affected applications precache suitable content. The affected applications may employ several precaching strategies in response to the notification, such as downloading content from a remote content server, adjusting content streaming, or adjusting content buffering prior to the predicted network connectivity outage. During the network outage, application service is provided using the precached content. Such precaching may also be accomplished using a local caching proxy server.
Claims 22-27, 29-35, and 37-42 depend from claims 21, 28, and 36 and are allowable for the same reasons as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/Primary Examiner, Art Unit 2161